DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest an integrated circuit comprising:
wherein the first phase of the asymmetrical clock signal is a logic high phase that is greater in duration than a second phase that is a logic low phase of the asymmetrical clock signal to inhibit the intermediate data signal transitions;
in combination with all the other claimed limitations.
Claims 2-9 are allowed for depending from Claim 1.

Regarding Claim 10, the prior art does not disclose, teach or suggest an integrated circuit comprising:
the first phase of the clock signal is a logic high phase configured to be longer in duration than a second phase that is a logic low phase of the clock signal to inhibit the intermediate data signal transitions;
in combination with all the other claimed limitations.
Claims 11-16 are allowed for depending from Claim 10.

Regarding Claim 17, the prior art does not disclose, teach or suggest an integrated circuit comprising:
wherein the first phase of the asymmetrical clock signal is a logic high phase that is grater in duration than a second phase that is a logic low phase of the asymmetrical clock signal to inhibit the intermediate data signal transitions;
in combination with all the other claimed limitations.
Claims 18-20 are allowed for depending from Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/           Examiner, Art Unit 2849